DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
Response to Amendment
The amendment filed November 17, 2021 has been entered. Claims 14, 16-20 are pending in the application, claim 17 is withdrawn as directed to a nonelected species.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2013027355) in view of Takagi (US 2005/0192535) and further in view of Baid (US 2013/0030391). *Line numbers are directed to translated description of Yamaguchi in PTO-892 dated 12/15/2020
Regarding claim 14, Yamaguchi discloses an indwelling needle assembly (10, Fig 1) comprising: an inner needle unit (12, Fig 2) comprising an inner needle (18, Fig 2) having a sharp needle tip (16, Fig 2) on a distal side of the inner needle (See Fig 2), and an inner needle hub (36, Fig 2) provided on a proximal side of the inner needle (See Fig 2); an outer needle unit (14, Fig 2) comprising an outer needle (24, Fig 2) into which the inner needle is inserted (See Fig 1), and an outer needle hub (26, Fig 2) to which the outer needle is attached at a distal side opening thereof and into which the inner needle is inserted from a proximal side opening thereof (See Fig 1); a protector (22, Fig 2) provided to the inner needle unit and into which the inner needle is inserted movably in a needle axis direction, and configured to be able to house and protect the needle tip of the inner needle (lines 245-255); and a cap body (86, Fig 2) provided on a proximal side of the outer needle unit (See Fig 2) and configured such that the protector is movable in the needle axis direction relatively to the cap body, wherein the protector is movable together with the inner needle in a proximal direction relatively to the cap body with the needle tip housed in the protector (See Fig 3), an engaging part (90, Fig 4a) and an engaging target part 
Yamaguchi is silent regarding the engaging part includes at least one convex engaging portion formed at an inner circumferential surface of the cap body, the at least one convex engaging portion being configured to be disposed radially outward of and engaged with the engaging target part that is a convex part formed on an outer circumferential surface of the protector, the cap body includes at least one flexible piece that flexes in a radially outward direction, and the at least one convex engaging portion is formed on the at least one flexible piece, and the at least one flexible piece of the cap body is covered by the inner needle hub from radially outside of the at least one flexible piece
Takagi teaches an indwelling needle assembly comprising an inner needle unit (1, Fig 2), outer needle unit (2, Fig 2), a protector (13, Fig 2), a cap body (9, Fig 2), and an engaging part (See annotated Fig. 5 below), and an engaging target part (22, Fig 2) wherein the engaging part includes at least one convex engaging portion (See annotated Fig 5 below; convex is defined by Vocabulary.com as bulging outward and thus the “hook-shaped” convex engaging portion is being interpreted as convex) formed at an inner circumferential surface of the cap body (Takagi is being interpreted in light of Para 0032, lines 20-24 wherein the hook-shaped member 21 is provided on the needle cap 9 while the projecting portion 22 is provided on the housing member 13. Thus, the engaging part of 21 is a part of the needle cap 9 and the convex engaging part is on an inner surface of the engaging part and the needle cap.), the at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets disclosed by Yamaguchi to instead be the hook-shaped members and projecting portions taught by Takagi since Takagi teaches that magnets and hook-shaped members/projecting portions were art-recognized equivalents at the time the invention was made and can be used to achieve the same result (of detachably engaging the housing member and needle cap as described in Paragraphs 0032 and 0065). It has been held that substituting parts of an invention involves only routine skill in the art
The modified invention of Yamaguchi and Takagi disclose all of the elements of the invention as discussed above, however, are silent regarding the at least one flexible piece of the cap body is covered by the inner needle hub from radially outside of the at least one flexible piece.
Takagi in the embodiment of Fig. 10 teaches that the engaging part and engaging target part (magnets 691 in this embodiment) are covered by the inner needle hub (64, Fig 10) from radially outside of the engaging part and engaging target part (See Fig 10) (Para 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner needle hub disclosed by Yamaguchi and Takagi to cover the engaging part and engaging target part (which would include the at least one flexible piece) as further 
While the modified invention of Yamaguchi and Takagi discloses a protruding portion 22, it is not clear if this portion is convex, thus the modified invention is silent regarding he engaging target part that is a convex part.
Baid teaches an engaging part (48, Fig 4) and an engaging target part (60, Fig 4), the engaging target part that is a convex part (As seen in Fig 4 below, the protrusion 60 is a curved, bulging part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the protruding portion disclosed by Yamaguchi and Takagi with a convex part in order to have a connection that can prevent axial movement of the parts relative to one another until a pulling force is exerted (Para 0047).

    PNG
    media_image1.png
    761
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    447
    media_image2.png
    Greyscale

Regarding claim 16, the modified invention of Yamaguchi, Takagi, and Baid discloses the at least one flexible piece comprises a plurality of flexible pieces (See annotated Fig 2 above –Takagi) and the at least one convex engaging portion comprises a plurality of convex engaging portions (there are at least two convex engaging portions depicted in Fig 2 –Takagi), and each of the plurality of convex engaging portions are disposed correspondingly to a respective one of the flexible pieces (See Fig 1 and Para 0032 –Takagi).
Regarding claim 18, The modified invention of Yamaguchi, Takagi, and Baid discloses the protector (22, Fig 2 -Yamaguchi) includes a large-diameter part (42, Fig 4c -Yamaguchi) on a distal side thereof, the large- diameter part being larger in diameter than a portion (58, Fig 4c -Yamaguchi) on a proximal side thereof (See Fig 4c -Yamaguchi), the large-diameter part includes a housing space (48, Fig 
Regarding claim 19, The modified invention of Yamaguchi, Takagi, and Baid discloses the protector (22, Fig 2 -Yamaguchi) includes a large-diameter part (42, Fig 4c -Yamaguchi) on a distal side thereof, the large- diameter part being larger in diameter than a portion (58, Fig 4c -Yamaguchi) on a proximal side thereof (See Fig 4c -Yamaguchi), the large-diameter part includes a housing space (48, Fig 4c -Yamaguchi) that houses the needle tip, and a shutter mechanism (56, Fig 4c -Yamaguchi) that closes the housing space (lines 318-321 -Yamaguchi), a lid body (46, Fig 4c -Yamaguchi) serving as the engaging target part is externally mounted on the large-diameter part (See Fig 4c -Yamaguchi), and the engaging part (90, Fig 4a –Yamaguchi) is configured to be engaged with the lid body (as seen in Fig 4a, the lid body 46 is engaged with the engaging part 90 and cap body 86 by means of the magnet 54 -Yamaguchi).
Regarding claim 20, The modified invention of Yamaguchi, Takagi, and Baid discloses the protector (22, Fig 2 -Yamaguchi) includes a casing main body (40, Fig 4c -Yamaguchi), a lid body  (46, Fig 4c -Yamaguchi) provided radially outside of the casing main body (the lid body covers the entire opening including the radial portion 42 and thus is provided radially outside of the casing main body as seen in Fig 4c -Yamaguchi), and an external fitting part (external surface of casing main body 40 –Yamaguchi as modified by Takagi to have the convex part 22) provided on a distal side opening part of the casing main body (Para 0032, lines 20-24 –Takagi), the engaging target part includes the external fitting part that provides the convex part (Para 0032 –Takagi), and the engaging part and the engaging target part are configured to release the mutual engagement by the at least one convex engaging portion riding on the external fitting part, while generating the sense of clicking, such that the protector is allowed to be 
Response to Arguments
	Applicant’s arguments regarding Takagi not teaching the engaging portion formed on an inner circumferential surface of the cap body have been fully considered but are not persuasive. As discussed above, the engaging part of 21 (seen in annotated Fig 5 below) is being interpreted as described in Para 0032, lines 20-24 wherein they are provided on the cap body 9. In this embodiment, the convex engaging portions (“hooks” shown in Fig 5) are seen on an inner surface of the of the flexible part of 21 and when provided on the cap body becomes a part of the cap body. Thus, the hooks or convex engaging portion seen in the annotated Fig 2 below would be on an inner surface of the cap body as well as the engaging portion 21. 

    PNG
    media_image3.png
    761
    526
    media_image3.png
    Greyscale

	Applicant’s arguments regarding Takagi not teaching the engagement site is covered by the inner needle hub have been full considered but are moot in view of the current rejection. The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783        
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783